Scott, judge,
delivered the opinion of the court.
This was an action of assumpsit brought by Penn against the defendants in error on an. assigned promissory note. The cause was submitted to the court sitting as a jury. No instructions were asked and we are only required to review the finding of the court on the evidence.
The judge who heard the witnesses testify, knows best what weight is due to their evidence, and this case falls within that numerous list in which it has been held that this court will not interfere with the verdicts of juries.
The other judges concurring, the judgment will be affirmed.